Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.
Claims 15-25 and 27-40 are currently pending and have been fully considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-25 and 27-40 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over GAUGHAN (U.S. 5470358) in view of DE OLIVERIRA et al. (USPGPUB 2006/0086040).
GAUGHAN teaches unleaded aviation gasoline.
Regarding claims 15 and 31, GAUGHAN teaches an unleaded aviation gasoline fuel composition with a motor octane number of at least about 98 that comprises:
(1) unleaded aviation gasoline base fuel; and
(2) an amount of at least one aromatic amine effective to boost the motor octane number of the base fuel to at least about 98, said aromatic amine having the formula:

    PNG
    media_image1.png
    338
    313
    media_image1.png
    Greyscale

The aromatic amine additives may be used with conventional octane
boosters. [In 3-9 of column 3 of GAUGHAN] 						The octane boosters are taught to include boosters noted previously, which includes toluene, and ethanol. [In 27-32 of column 2 of GAUGHAN]				GAUGHAN teaches aromatic amine having the formula:

    PNG
    media_image1.png
    338
    313
    media_image1.png
    Greyscale

wherein R11 is C1-C10 alkyl or halogen and n is an integer from 0 to 3 with the proviso that when R1, is alkyl, it cannot occupy the 2- or 6- positions on the aromatic ring. [In 42- 66 of column 1 of GAUGHAN]
When R1 is alkyl, and n is 1, occupying the 3, and 5 position would be 3- methylphenylamine or 3-methylaniline or m-toluidine.
Preferred concentrations of aromatic amines are taught to be from 4 - 20 wt% in a fuel.
GAUGHAN does not explicitly teach a concentrate that comprises an aromatic solvent that is at least 40%, with two or more aromatic amines that is at least 30% and one or more alcohols that is at 20% or less with the concentrate present in high octane unleaded aviation gasoline at 7.5-15 wt%.
However, GAUGHAN also teaches a cosolvent may be added to improve solubility properties which include low molecular weight aromatics, alcohols, nitriles, esters, halogenated hydrocarbons, ethers, and the like.
Also, the aromatic amine additives are taught to be usable with conventional octane boosters. [In 3-9 of column 3 of GAUGHAN] The octane boosters are taught to include boosters noted previously, which includes toluene, and ethanol. [In 27-32 of column 2 of GAUGHAN]
The combination of aromatic amines with toluene and ethanol may be construed as an additive mixture / concentrate.
GAUGHAN states that it is important that the aromatic amine be soluble in aviation gasoline at the desired concentration.
For example, DE OLIVEIRA et al. teach an aviation gasoline comprising a formulation that comprises between 0-25 vol % toluene, between 2-10 vol % of a toluidine blend, and between 0-5 vol% ethyl alcohol (ethanol).  [Paragraph 26 of DE OLIVEIRA et al.]
The combination of aromatic amines with toluene and ethanol in the unleaded aviation gasoline would be expected to be between 2-40 vol%.  (the concentrate present in high octane unleaded aviation gasoline at 7.5-15 wt%.)
A prima facie case of obviousness exists wherein the clamed ranges overlap.
It is emphasized that GAUGHAN teach that the amount of aromatic amine used is from 4-20 wt% in a fuel, and that the aromatic amine additives may be used with conventional octane boosters such as toluene and ethanol. [In 3-9 of column 3 of GAUGHAN]  
One of ordinary skill in the art would use the ratios taught in DE OLIVEIRA et al. for the amounts of aromatic amines, toluene, and ethanol in GAUGHAN with a reasonable expectation of success.
The amounts that may be used in GAUGHAN would therefore be scaled up by a factor of 2 and be 0-50% toluene (aromatic solvent) and 4-20% aromatic amine and 0-5% ethyl alcohol.
For example, toluene may be present at 20% and aromatic amine is present at 16% and ethyl alcohol is present at 4% in the aviation gasoline.
Toluene would be present in the additive mixture / concentrate at about 50% (at least about 40% but not more than 50%).   About 20 / about 40 = about 50%.
Aromatic amine would be present in the additive mixture / concentrate at about 40%.  (not less than about 30% by weight).  About 16 / about 40 = about 40%. 
Ethanol would be present at in the additive mixture / concentrate at about 10%.  (about 20% or less).  About 4 / about 40 = about 10%  
It would be obvious to one of ordinary skill in the art to use the claimed ranges with a reasonable expectation of success.
It is recognized that the amounts of DE OLIVEIRA et al. are in volume.  It is well within one of ordinary skill in the art to convert to weight ratio.
A prima facie case of obviousness exists wherein the clamed ranges overlap.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.
Regarding claims 16-17 and 32, the aromatic amine additives may be used with conventional octane boosters. [In 3-9 of column 3 of GAUGHAN]
The octane boosters are taught to include boosters noted previously, which includes toluene and ethanol. [In 27-32 of column 2 of GAUGHAN]
Regarding claims 33-34, conventional octane boosters are further taught to include xylenes. [In 27-32 of column 2 of GAUGHAN] The xylenes are not explicitly taught to be meta-xylene. However, the use of xylene as a conventional octane booster would be expected to be a mixture absent evidence to the contrary. A mixture of xylene would be a xylol mixture.
Regarding claims 18-19 and 35, GAUGHAN does not explicitly teach an amount of toluene present in a concentrate that is at least 40% and less than 50%.
The combination of aromatic amines with toluene and ethanol may be construed as an additive mixture / concentrate.
GAUGHAN states that it is important that the aromatic amine be soluble in aviation gasoline at the desired concentration.
For example, DE OLIVEIRA et al. teach an aviation gasoline comprising a formulation that comprises between 0-25 vol % toluene, between 2-10 vol % of a toluidine blend, and between 0-5 vol% ethyl alcohol.
It is emphasized that GAUGHAN teach that the amount of aromatic amine used is from 4-20 wt% in a fuel, and that the aromatic amine additives may be used with conventional octane boosters such as toluene and ethanol. [In 3-9 of column 3 of GAUGHAN]  
One of ordinary skill in the art would use the ratios taught in DE OLIVEIRA et al. for the amounts of aromatic amines, toluene, and ethanol in GAUGHAN with a reasonable expectation of success.
The amounts that may be used in GAUGHAN would therefore be scaled up by a factor of 2 and be 0-50% toluene (aromatic solvent) and 4-20% aromatic amine and 0-5% ethyl alcohol.
For example, toluene may be present at 20% and aromatic amine is present at 16% and ethyl alcohol is present at 4% in the aviation gasoline.
Toluene would be present in the additive mixture / concentrate at about 50% (at least about 40% but not more than 50%).   About 20 / about 40 = about 50%.
Aromatic amine would be present in the additive mixture / concentrate at about 40%.  (not less than about 30% by weight).  About 16 / about 40 = about 40%. 
Ethanol would be present at in the additive mixture / concentrate at about 10%.  (about 20% or less).  About 4 / about 40 = about 10%  
It would be obvious to one of ordinary skill in the art to use the claimed ranges with a reasonable expectation of success.
It is recognized that the amounts of DE OLIVEIRA et al. are in volume.  It is well within one of ordinary skill in the art to convert to weight ratio.
A prima facie case of obviousness exists wherein the clamed ranges overlap.
Regarding claims 20-22 and 36-38, GAUGHAN teaches aromatic amines having the formula:

    PNG
    media_image1.png
    338
    313
    media_image1.png
    Greyscale

wherein R11 is C1-C10 alkyl or halogen and n is an integer from 0 to 3 with the proviso that when R11 is alkyl, it cannot occupy the 2- or 6- positions on the aromatic ring. [In 42-6 of column 1 of GAUGHAN]
When R11 is alkyl, and n is 1, occupying the 4 position would be 4- methylphenylamine or 4-methylaniline. 4 -methylaniline is p-toluidine.
GAUGHAN teaches in Table 3 blends that comprise 3-methylphenylamine and 4-methylphenylamine. GAUGHAN further states that the presence of 2- methylphenylamine limits the MON while the combination of 3- methylphenylamine and 4-methylphenylamine improves the MON.
Regarding claims 23-24, and 39, GAUGHAN does not explicitly teach an amount of aromatic amines present in a concentrate that is at least 30% and less than 40%.
The combination of aromatic amines with toluene and ethanol may be construed as an additive mixture / concentrate.
GAUGHAN states that it is important that the aromatic amine be soluble in aviation gasoline at the desired concentration.
For example, DE OLIVEIRA et al. teach an aviation gasoline comprising a formulation that comprises between 0-25 vol % toluene, between 2-10 vol % of a toluidine blend, and between 0-5 vol% ethyl alcohol.
It is emphasized that GAUGHAN teach that the amount of aromatic amine used is from 4-20 wt% in a fuel, and that the aromatic amine additives may be used with conventional octane boosters such as toluene and ethanol. [In 3-9 of column 3]  
One of ordinary skill in the art would use the ratios taught in DE OLIVEIRA et al. for the amounts of aromatic amines, toluene, and ethanol in GAUGHAN with a reasonable expectation of success.
The amounts that may be used in GAUGHAN would therefore be scaled up by a factor of 2 and be 0-50% toluene (aromatic solvent) and 4-20% aromatic amine and 0-5% ethyl alcohol.
For example, toluene may be present at 20% and aromatic amine is present at 16% and ethyl alcohol is present at 4% in the aviation gasoline.
Toluene would be present in the additive mixture / concentrate at about 50% (at least about 40% but not more than 50%).   About 20 / about 40 = about 50%.
Aromatic amine would be present in the additive mixture / concentrate at about 40%.  (not less than about 30% by weight).  About 16 / about 40 = about 40%. 
Ethanol would be present at in the additive mixture / concentrate at about 10%.  (about 20% or less).  About 4 / about 40 = about 10%  
A prima facie case of obviousness exists wherein the clamed ranges overlap.
Regarding claims 25 and 27, GAUGHAN does not explicitly teach methanol or isopropyl alcohol.
However, the aromatic amine additives may be used with conventional octane boosters. [In 3-9 of column 3 of GAUGHAN]
Furthermore, GAUGHAN further teaches that other approved additives may be added in the avgas (aviation gasoline) additives. Examples are listed in ASTM D-910. [In 19-26 of column 3 of GAUGHAN]
Methanol and isopropyl alcohol are known octane booster for aviation gasoline and it would be well within one of ordinary skill in the art to use methanol in the aviation gasoline fuel composition that GAUGHAN teaches.
Regarding claims 28, 29, and 40, GAUGHAN does not explicitly teach the weight ratio of aromatic solvent to aromatic amines is 1:1, or more. GAUGHAN does not explicitly teach the weight ratio of toluene to p-toluidine is from 1:1 to 2:1.
The combination of aromatic amines with toluene and ethanol may be construed as an additive mixture / concentrate.
GAUGHAN states that it is important that the aromatic amine be soluble in aviation gasoline at the desired concentration.
For example, DE OLIVEIRA et al. teach an aviation gasoline comprising a formulation that comprises between 0-25 vol % toluene, between 2-10 vol % of a toluidine blend, and between 0-5 vol% ethyl alcohol.
It is emphasized that GAUGHAN teach that the amount of aromatic amine used is from 4-20 wt% in a fuel, and that the aromatic amine additives may be used with conventional octane boosters such as toluene and ethanol. [In 3-9 of column 3 of GAUGHAN]  
One of ordinary skill in the art would use the ratios taught in DE OLIVEIRA et al. for the amounts of aromatic amines, toluene, and ethanol in GAUGHAN with a reasonable expectation of success.
For example, toluene may be present at 20% and aromatic amine is present at 16% and ethyl alcohol is present at 4% in the aviation gasoline.
Toluene would be present in the additive mixture / concentrate at about 50% (at least about 40% but not more than 50%).   About 20 / about 40 = about 50%.
Aromatic amine would be present in the additive mixture / concentrate at about 40%.  (not less than about 30% by weight).  About 16 / about 40 = about 40%. 
Ethanol would be present at in the additive mixture / concentrate at about 10%.  (about 20% or less).  About 4 / about 40 = about 10%  
It would be obvious to one of ordinary skill in the art to use the claimed ranges with a reasonable expectation of success.
It is recognized that the amounts of DE OLIVEIRA et al. are in volume.  It is well within one of ordinary skill in the art to convert to weight ratio.
A prima facie case of obviousness exists wherein the clamed ranges overlap.
Regarding claim 30, GAUGHAN does not explicitly teach that the combination of aromatic amines with other conventional octane boosters may be placed into a high-octane unleaded aviation gasoline having a freezing point of       -58°C or less.
However, GAUGHAN explicitly teaches an aviation gasoline.
There is a standard that must be met for a composition to qualify as aviation gasoline. The standard includes ASTM D910. One of those standards is freezing point as measured by test set in ASTM D2386. The maximum freezing point for aviation gasoline is set as -58°C.
Given that GAUGHAN explicitly teaches the use of p-toluidine in an aviation gasoline, one of ordinary skill in the art would expect that the resultant aviation gasoline must be able to satisfy the condition of a maximum freezing point of - 58°C to be considered an aviation gasoline.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive. 
Applicant argues that GAUGHAN does not teach the combination of aromatic amines, solvent and alcohol in a concentrate.
A concentrate as defined by the current application appears to simply be a combination of the components.
The combination of aromatic amines, toluene, and ethyl alcohol has thus been construed as “a concentrate.”
Applicant states that it is unclear how the claimed ranges of toluene, aromatic amines, and alcohols are met with the prior art of GAUGHAN.
In response, examples along with the math has been added to clarify how the claimed ranges would overlap.
It is emphasized that the amounts in the concentrate refer to the amounts of each compound in relation to the concentrate.
The concentrate is present into a high-octane unleaded aviation gasoline at form about 7.5 – 1% by weight.  
Applicant argues that ln 3-9 of column 3 of De Oliveira does not teach that the aromatic amines may be used with conventional octane boosters.
Examiner agrees.  However, Examiner relies on ln 3 -9 of column 3 of GAUGHAN explicitly teach that the aromatic amines may be used with conventional octane boosters.  
The relevant section has been quoted below: 
“Regarding claims 15 and 31, GAUGHAN teaches an unleaded aviation gasoline fuel composition with a motor octane number of at least about 98 that comprises:
(1) unleaded aviation gasoline base fuel; and
(2) an amount of at least one aromatic amine effective to boost the motor octane number of the base fuel to at least about 98, said aromatic amine having the formula:

    PNG
    media_image1.png
    338
    313
    media_image1.png
    Greyscale

The aromatic amine additives may be used with conventional octane
boosters. [In 3-9 of column 3] The octane boosters are taught to include boosters noted previously, which includes toluene, and ethanol. [In 27-32 of column 2].”
To further clarify, the references will include the prior art that is cited.  For example: [In 3-9 of column 3 of GAUGHAN]
Applicant argues that the teachings in GAUGHAN would not lead one of ordinary skill in the art to use the conventional octane boosters with the aromatic amines taught in GAUGHAN.
This is not persuasive because GAUGHAN explicitly teaches that other conventional boosters may be used with the aromatic amines taught in GAUGHAN.   Although GAUGHAN teaches that there is little economic incentive at the 98 MON octane level, GAUGHAN also explicitly teaches that it can be done and done so for very slightly incremental effect.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Standard Specifications for Aviation Gasolines (ASTM D910) teaches specifications for aviation gasoline including a maximum freezing temperature of   -58°C.
LANDSCHOF et al. (USPGPUB 2008/0134571) teach an unleaded fuel with a combination of alkylated benzenes and one or more aromatic amines. Oxygenate octane boosters may be added such as alcohols.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771